 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”), is made and entered into as of the
14th day of February, 2011 (the “Effective Date”), by and between INTERLEUKIN
GENETICS, INC., a Delaware corporation (“Employer”), and LEWIS H. BENDER, an
individual (“Employee”).
 
RECITALS
 
A.           Employer desires to obtain the benefit of the services of Employee
and Employee desires to render such services to Employer.
 
B.           The Board of Directors of Employer (the “Board”) has determined
that it is in Employer’s best interest to employ Employee and to provide certain
benefits to Employee.
 
C.           Employer and Employee desire to set forth the terms and conditions
of Employee’s employment with Employer on the terms and subject to the
conditions of this Agreement.
 
AGREEMENT
 
In consideration of the foregoing recitals and of the mutual covenants and
conditions contained herein, the parties, intending to be legally bound, agree
as follows:
 
1.           Term and Renewal.  Subject to the terms hereof, Employee’s
employment hereunder will commence on the Effective Date and continue until the
first (1st) anniversary thereof (the “Initial Term”), unless earlier terminated
in accordance with the provisions of this Agreement.  On each anniversary of the
Effective Date, the term of Employee’s employment hereunder will be
automatically extended for an additional period of one (1) year (each a
“Subsequent Term”) unless either Employee or Employer provides written notice to
the other that such automatic extension will not occur (a “Non-Renewal Notice”),
which notice is given not less than ninety (90) days prior to the relevant
anniversary of the Effective Date, and unless Employee’s employment is not
otherwise earlier terminated in accordance with the provisions of this
Agreement.  The Initial Term and any Subsequent Term are referred to herein
collectively as the “Term.”
 
2.           Employment of Employee.
 
(a)         Specific Position.  Employer and Employee hereby agree that, subject
to the provisions of this Agreement, Employer will employ Employee and Employee
will serve as an employee of Employer.  Employee will report directly to the
Board, and Employee shall have the title and perform the duties of Chief
Executive Officer of Employer, and such other reasonable, usual and customary
duties of such office as may be delegated to Employee from time to time by the
Board, subject always to the policies as reasonably determined from time to time
by the Board.  Employee will work from Employer’s Waltham, MA office.

 
 

--------------------------------------------------------------------------------

 
 
(b)         Board Membership.  During the Term, Employee will serve as a member
of the Board, subject to any required approval of Employer’s
stockholders.  Employee shall resign from the Board effective upon the
termination of Employee’s employment with Employer for any reason.
 
(c)         Promotion of Employer’s Business.  During the Term, Employee shall
not engage in any business competitive with Employer.  Employee agrees to devote
his full business time, attention, knowledge, skill and energy to the business,
affairs and interests of Employer and matters related thereto, and shall use his
best efforts and abilities to promote Employer’s interests; provided, however,
that Employee is not precluded from devoting reasonable periods to time
required: (i) for serving as a director, committee member or scientific editor
of any organization that does not compete with Employer or that does not involve
a conflict of interest with Employer; or (ii) for managing his personal
investments; so long as in either case, such activities do not interfere with
the regular performance of his duties under this Agreement.
 
3.           Salary.  Employer shall pay to Employee during the Term of this
Agreement a base salary (“Base Salary”) in the gross amount of $340,000 per
year, payable in equal monthly installments in accordance with Employer’s usual
payroll practices.  The Base Salary may be increased (but not decreased)
annually at end of each calendar year at the discretion of the Compensation
Committee of the Board (the “Compensation Committee”) throughout the Term.
 
4.           Bonus/Stock Options.
 
(a)       Annual Bonus.  In addition to the Base Salary, Employee shall be
eligible to receive a discretionary annual performance bonus (the “Annual
Bonus”) based on Employer’s financial performance between January 1st and
December 31st of each year (the “Bonus Year”), under the following terms and
conditions:
 
(i)           If the Compensation Committee determines that Employer’s
performance met the threshold of the standards and measures (the “Threshhold
Measures”) approved by the Compensation Committee for the Bonus Year, Employee
will be entitled to an Annual Bonus in an amount equal to ten percent (10%) of
the Base Salary;
 
(ii)           If the Compensation Committee determines that Employer’s
performance met the target of the standards and measures (the “Target Measures”)
approved by the Compensation Committee for the Bonus Year, Employee will be
entitled to an Annual Bonus in an amount equal to twenty percent (20%) of the
Base Salary; and
 
(iii)           If the Compensation Committee determines that Employer’s
performance was exceptional as compared to the standards and measures (the
“Exceptional Measures”) approved by the Compensation Committee for the Bonus
Year, Employee will be entitled to an Annual Bonus in an amount equal to fifty
percent (50%) of the Base Salary.
 

 
2

--------------------------------------------------------------------------------

 
 
The Threshold Measures, Target Measures & Exceptional Measures shall be
determined and agreed upon by the parties within thirty (30) days from the
Effective Date.  The Annual Bonus shall be paid to Employee within thirty (30)
days following the close of the Bonus Year, in accordance with Employer’s usual
payroll practices.  The Annual Bonus for the first Bonus Year, if any, will be
paid on a pro-rata basis according to the start date of Employee.  The
Compensation Committee may, in its sole discretion, award an Annual Bonus that
exceeds the amounts listed in subsections (i) - (iii) above.  Employee must be
employed by Employer at the time that the Annual Bonus is paid in order to be
eligible for, and to be deemed as having earned, such Annual Bonus.
 
(b)       Stock Options.
 
(i)           Employer and Employee acknowledge that Employee has been granted
options to purchase 500,000 shares of common stock in Employer (the
“Options”) at an exercise price equal to $1.06 per share (the fair market value
of such stock on the date of grant (the “Grant Date”)), pursuant to an Incentive
Stock Option Agreement dated January 22, 2008 (the “Incentive Stock Option
Agreement”) and a Non-Qualified Stock Option Agreement dated January 22, 2008
(the “Non-Qualified Stock Option Agreement”). Employer and Employee acknowledge
that Employee already has vested in 300,000 shares subject to the Options, which
remain subject to the terms and conditions of the Incentive Stock Option
Agreement and Non-Qualified Stock Option Agreement. Employer and Employee
further acknowledge that Employee is scheduled to vest in 94,339 shares of
Employer’s common stock ($.001 par value per share) on each of February 1, 2012,
and February 1, 2013 pursuant to the Incentive Stock Option Agreement, and that
Employee is scheduled to vest in 5,661 shares of Employer’s common stock ($.001
par value per share) on each of February 1, 2012, and February 1, 2013 pursuant
to the Non-Qualified Stock Option Agreement.  Both the Incentive Stock Option
Agreement and the Non-Qualified Stock Option Agreement are expressly
incorporated herein and shall survive the execution of this Agreement.  Employee
must be employed by Employer on the date of vesting in order to be eligible for
and be entitled to the vesting of options under the Incentive Stock Option
Agreement and the Non-Qualified Stock Option Agreement.
 
(ii)           Employer and Employee acknowledge that Employee has been granted
options to purchase 100,000 shares of common stock in Employer (the “First
Supplemental Option”) at an exercise price equal to $0.89 per share (the fair
market value of such stock on the date of grant), pursuant to an Incentive Stock
Option Agreement dated January 21, 2010. One hundred percent (100%) of the First
Supplemental Option vested as of the date of grant.
 
(iii)           Subject to approval of the Board or an appropriate committee
thereof, Employee will be granted a stock option to purchase 500,000 shares of
common stock in Employer at the fair market value of the common stock on the
date of grant (the “Second Supplemental Option”), pursuant to the terms of
Employer’s 2004 Employee, Director and Consultant Stock Plan and a standard form
of stock option agreement to be executed by Employee pursuant thereto.  To the
maximum extent permissible, the Second Supplemental Option shall be treated as
an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.  The Second Supplemental Option shall vest as
to twenty-five percent (25%) as of the date of grant and an additional
twenty-five percent (25%) on each of the first (1st), second (2nd), and third
(3rd) anniversaries of the date of grant.

 
3

--------------------------------------------------------------------------------

 
 
(c)         Accelerated Vesting Of Stock Options.  Subject to approval by the
Board or an appropriate committee thereof, the vesting of the Options described
in Section 4(b)(i) and the Second Supplemental Option described in Section
4(b)(iii) may be accelerated upon Employer’s attainment of certain milestones
(e.g., earnings, products to market, execution of strategic agreements, etc.),
with any such milestones and the terms and conditions of any such acceleration
to be agreed upon in writing, in advance, by Employee and Employer. In addition,
in the event of Employee’s death or in the event that Employer undergoes a
Change of Control and Employee’s employment hereunder is terminated by Employer
without Cause or by Employee for Good Reason (as these terms are defined in
Section 6(c) below) within six (6) months following the consummation of such
Change of Control, then Employer will accelerate the vesting of all remaining
unvested Options granted to Employee pursuant to the Incentive Stock Option
Agreement and Non-Qualified Stock Option Agreement and all remaining unvested
options pursuant to the Second Supplemental Option granted to Employee pursuant
to this Agreement that are outstanding as of the date of termination of
employment, with such vesting occurring immediately prior to the Change of
Control or on the date of Employee’s death or termination, as applicable.
 
(d)         Additional Option Grants.  Subject to approval by the Board or an
appropriate committee thereof, Employee may be granted additional stock options
during the course of his employment with Employer, with the terms of the award
and amount of any such grant to be determined by Employer in its sole
discretion, and with such grant (if made) to be made pursuant to the terms of a
formal stock option agreement and stock plan.
 
5.           Benefits.
 
(a)         Fringe Benefits.  During Employee’s employment by Employer under
this Agreement, Employee shall be eligible for participation in and shall be
covered by any and all such medical, disability, life and other insurance plans
and such other similar benefits available to other executive employees.
 
(b)         Reimbursements.  During Employee’s employment with Employer under
this Agreement, Employee shall be entitled to receive prompt reimbursement of
all reasonable expenses incurred by Employee in performing services hereunder,
including all expenses of travel at the request of or in the service of
Employer, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by Employer.  Employee
must submit any request for reimbursement no later than ninety (90) days
following the date that such business expense is incurred.  Any reimbursement in
one calendar year shall not affect the amount that may be reimbursed in any
other calendar year and a reimbursement (or right thereto) may not be exchanged
or liquidated for another benefit or payment.  Any business expense
reimbursements subject to Section 409A (“Code Section 409A”) of the Internal
Revenue Code of 1986 (the “Code”) and any successor statute, regulation and
guidance thereto shall be made no later than the end of the calendar year
following the calendar year in which such business expense is incurred by
Employee.
 

 
4

--------------------------------------------------------------------------------

 
 
(c)         Vacation.  During Employee’s employment with Employer hereunder,
Employee shall be entitled to an annual vacation leave of four (4) weeks at full
pay.
 
6.           Termination And Termination Payment.
 
(a)       Termination. Notwithstanding anything else contained in this
Agreement, Employee’s employment hereunder will terminate upon the earliest to
occur of the following:
 
(i)          Expiration of the Term.  If a Non-Renewal Notice has been given
pursuant to Section 1, immediately upon expiration of the Term.
 
(ii)         Death or Disability. Immediately upon Employee’s death or
Disability (as defined below).
 
(iii)        Termination by Employer.
 
(A)           If by Employer for Cause (as defined below), written notice by
Employer to Employee that Employee’s employment is being terminated for Cause
and that sets forth the factual basis supporting the alleged Cause, which
termination shall be effective on the date of such notice or such later date as
specified in writing by Employer; or
 
(B)           If by Employer for reasons other than under Sections 6(a)(i), or
6(a)(iii)(A), written notice by Employer to Employee that Employee’s employment
is being terminated, which termination shall be effective thirty (30) days after
the date of such notice, provided that Employer, at its exclusive option, may
elect to provide Employee with pay in lieu of any or all of the aforementioned
notice period.
 
(iv)        Termination by Employee.
 
(A)           If by Employee for Good Reason (as defined below), written notice
by Employee to Employer that Employee is terminating Employee’s employment for
Good Reason and that sets forth the factual basis supporting the alleged Good
Reason, which termination shall be effective thirty (30) days after Employer’s
receipt of such notice, provided that Employer, at its exclusive option, may
elect to provide Employee with pay in lieu of any or all of the aforementioned
notice period, and further provided that if Employer has cured the circumstances
giving rise to the Good Reason within thirty (30) days after Employer’s receipt
of such notice, then such termination shall not be effective; or
 
(B)           If by Employee without Good Reason, written notice by Employee to
Employer that Employee is terminating Employee’s employment, which termination
shall be effective ninety (90) days after the date of such notice.

 
5

--------------------------------------------------------------------------------

 
 
Notwithstanding anything in this Section 6(a), Employer may at any point
terminate Employee’s employment for Cause prior to the effective date of any
other termination contemplated hereunder.
 
(b)      Termination Payments.
 
(i)           Termination for Cause by Employer, by Employee Without Good
Reason, as Result of Employee’s Disability or Death, or as Result of Expiration
of Term.  If Employee’s employment hereunder is terminated by Employer for
Cause, by Employee without Good Reason, as a result of Employee’s Disability or
death, or as a result of the expiration of the Term, Employer will pay the
Accrued Obligations (as defined below) to Employee (or Employee’s estate, as the
case may be) promptly (within fifteen (15) days) following the effective date of
such termination, and Employee (or Employee’s estate, as the case may be) shall
be entitled to no further compensation hereunder.
 
(ii)          Termination Without Cause or for Good Reason. If Employee’s
employment hereunder is terminated by Employer without Cause or by Employee for
Good Reason, then:
 
(A)           Employer will pay the Accrued Obligations to Employee promptly
(within fifteen (15) days) following the effective date of such termination.
 
(B)           Employer will provide Employee with additional separation pay in
an amount equal to six (6) months of the Base Salary, paid in equal monthly
installments in accordance with Employer’s usual payroll practices, or in a
single lump sum payment in Employer’s sole discretion.
 
(C)           Should Employee continue his medical and dental insurance pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), Employer
will reimburse to Employee the cost of the COBRA payments made by Employee to
continue his participation in Employer’s medical and dental insurance plans,
less Employee’s co-pay if any (which shall be deducted from any payments made to
Employee under this subsection), through the applicable six (6) month period
described in subsection (ii)(B), to the extent permissible under COBRA, and to
the same extent that such insurance is provided to persons employed by Employer.
 
(D)           The payments and benefits described in this subsection (ii) will
begin on the first regular pay date following the effective date of the
separation agreement set forth in subsection (iv) below.
 
(E)           In the event that Employee is eligible for payments and benefits
under subsection (iii) below, Employee shall not be eligible for and shall not
receive any payments and benefits described in this subsection (ii).

 
6

--------------------------------------------------------------------------------

 
 
(iii)        Termination Without Cause or for Good Reason After Change Of
Control.  If Employer undergoes a Change of Control (as defined below) and
Employee’s employment hereunder is terminated by Employer without Cause  or by
Employee for Good Reason within six (6) months following the consummation of
such Change of Control, then:
 
(A)           Employer will pay the Accrued Obligations to Employee promptly
(within fifteen (15) days) following the effective date of such termination.
 
(B)           Employer will provide Employee with additional separation pay in
an amount equal to twelve (12) months of the Base Salary, paid in equal monthly
installments in accordance with Employer’s usual payroll practices, or in a
single lump sum payment in Employer’s sole discretion.
 
(C)           Should Employee continue his medical and dental insurance pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), Employer
will reimburse to Employee the cost of the COBRA payments made by Employee to
continue his participation in Employer’s medical and dental insurance plans,
less Employee’s co-pay if any (which shall be deducted from any payments made to
Employee under this subsection), through the applicable twelve (12) month period
described in subsection (iii)(B), to the extent permissible under COBRA, and to
the same extent that such insurance is provided to persons employed by Employer.
 
(D)           The payments and benefits described in this subsection (iii) will
begin on the first regular pay date following the effective date of the
separation agreement set forth in subsection (iv) below.
 
(E)           In the event that Employee is eligible for payments and benefits
under subsection (ii) above, Employee shall not be eligible for and shall not
receive any payments and benefits described in this subsection (iii).
 
(iv)         Separation Agreement; Release of Claims; Timing of Payment and
Benefits.  Employer shall not be obligated to pay Employee any of the payments
or benefits set forth in Sections 6(b)(ii) or 6(b)(iii) (other than the Accrued
Obligations) unless and until Employee has executed (without revocation) a
timely separation agreement in a form that is acceptable to Employer and
Employee, which will include, at a minimum, a complete release of claims against
Employer and its affiliated entities. Provided that Employee executes (without
revocation) such separation agreement, Employer will pay the payments or
benefits set forth in Sections 6(b)(ii) or 6(b)(iii), as applicable, no later
than sixty (60) days following the termination of employment, or earlier
pursuant to applicable law and the parties’ written agreement

 
7

--------------------------------------------------------------------------------

 
 
(c)       Definitions.
 
(i)           Cause.  As used herein, “Cause” means any of the following: (A)
the continued failure or refusal by Employee to substantially perform his duties
hereunder (other than any such failure resulting from his incapacity due to
physical or mental illness); (B) the engaging by Employee in misconduct which is
injurious to Employer’s business or reputation, monetarily or otherwise; (C) the
disloyalty, deliberate dishonesty, breach of fiduciary duty or violation by
Employee of any provision of this Agreement or any other Agreement he has with
Employer; (D) Employee’s commission of an act of fraud or embezzlement against
Employer; (E) Employee is convicted by a court of competent jurisdiction, or
pleads “no contest” to, a felony (other than minor traffic violations) by
Employee; (F) the use by Employee of so-called “street” or illicit drugs,
whether or not during business hours, regardless of whether such use results in
arrest or conviction, or the abuse of any drug or medication so as to materially
and adversely affect Employee’s performance.
 
(ii)           Good Reason.  As used herein, “Good Reason” means any of the
following: (A) a change in the principal location at which Employee provides
services to Employer to over fifty (50) miles away from Waltham, Massachusetts,
without Employee’s prior written consent; (B) a change in the lines of reporting
such that Employee no longer reports to the Board; or (C) a material breach of
this Agreement by Employer, provided that “Good Reason” shall not be deemed to
have occurred unless: (1) Employee provides Employer with written notice that he
intends to terminate his employment hereunder for one of the grounds set forth
in Section 6(c)(ii) within sixty (60) days of such reason(s) occurring, (2) if
such ground is capable of being cured, Employer has failed to cure such ground
within a period of thirty (30) days from the date of such written notice, and
(3) Employee terminates his employment within one (1) year from the date that
Good Reason first occurs. For purposes of clarification, the above-listed
conditions shall apply separately to each occurrence of Good Reason and failure
to adhere to such conditions in the event of Good Reason shall not disqualify
Employee from asserting Good Reason for any subsequent occurrence of Good
Reason.
 
(iii)          Disability. As used herein, “Disability” means Employee is unable
to perform the essential functions of his job with or without a reasonable
accommodation because of a physical or mental impairment for a period of at
least three (3) months.
 
(iv)         Accrued Obligations.  As used herein, “Accrued Obligations” means:
(A) the portion of Employee’s Base Salary that has accrued prior to any
termination of Employee’s employment with Employer and has not yet been paid;
and (B) the amount of any expenses properly incurred by Employee on behalf of
Employer prior to any such termination and not yet reimbursed.  Employee’s
entitlement to any other compensation or benefit under any plan of Employer
shall be governed by and determined in accordance with the terms of such plans,
except as otherwise specified in this Agreement.

 
8

--------------------------------------------------------------------------------

 
 
(v)           Change of Control.  As used herein, “Change of Control” means: any
person, entity or group (within the meaning of Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
Alticor Inc. and its affiliates), becomes the “beneficial owner” (as such term
is defined in Rule 13(d) under the Exchange Act), directly or indirectly, of
outstanding securities of Employer representing more than 50% of the total
voting power represented by all voting securities of Employer entitled to vote
generally in the election of directors.
 
(d)       No Other Payments or Benefits Owing.  The payments and benefits set
forth in Section 6(b) shall be the sole amounts owing to Employee upon
termination of Employee’s employment for any reason.  Employee shall not be
eligible for any other payments or other forms of compensation or benefits.  The
payments and benefits set forth in Section 6(b) shall be the sole remedy, if
any, available to Employee in the event that he brings any claim against
Employer relating to the termination of his employment under this Agreement.
 
(e)       409A Limitation.  Notwithstanding any other provision with respect to
the timing of payments under Section 6, if, at the time of Employee’s
termination, Employee is deemed to be a “Specified Employee” of Employer within
the meaning of Code Section 409A and if any amount to be paid to Employee
pursuant to this Agreement as a result of Employee’s termination of employment
is “deferred compensation” within the meaning of Code Section 409A, then limited
only to the extent necessary to comply with the requirements of Code Section
409A, any payments to which Employee may become entitled under Section 6 which
are subject to Code Section 409A (and not otherwise exempt from its application)
will be withheld until the first (1st) business day of the seventh (7th) month
following the termination of Employee’s employment, at which time Employee shall
be paid an aggregate amount equal to the accumulated, but unpaid, payments
otherwise due to Employee under the terms of Section 6.
 
7.           Publicity.  During the Term and for a period of one (1) year
thereafter, Employee shall not, directly or indirectly, originate or participate
in the origination of any publicity, news release or other public announcements,
written or oral, whether to the public press or otherwise, relating to this
Agreement, to any amendment hereto, to Employee’s employment hereunder or to
Employer, without the prior written approval of Employer.  No officer or
director of Employer shall make disparaging remarks regarding Employee during
the Term or one (1) year thereafter.
 
8.           Restrictive Covenants.
 
(a)       Non-Competition; Customer Lists; Non-Solicitation.  In consideration
of the benefits of this Agreement, including Employee’s access to and limited
use of proprietary and confidential information of Employer, as well as
training, education and experience provided to Employee by Employer directly
and/or as a result of work projects assigned by Employer with respect thereto,
Employee hereby covenants and agrees that during the Term and for a period of
six (6) months following termination of Employee’s employment, regardless of how
such termination may be brought about, Employee shall not, directly or
indirectly:

 
9

--------------------------------------------------------------------------------

 
 
(i)           as proprietor, partner, stockholder, director, officer, employee,
consultant, joint venturer, investor or in any other capacity, engage in, or
own, manage, operate or control, or participate in the ownership, management,
operation or control, of any entity which engages anywhere in the world in any
business activity which is competitive to current business activities in which
Employer participates during Employee’s employment with Employer, or take any
action in preparation to do any of the foregoing; provided, however, the
foregoing shall not, in any event, prohibit Employee from purchasing and holding
as an investment not more than 1% of any class of publicly traded securities of
any entity which conducts a business in competition with the business of
Employer, so long as Employee does not participate in any way in the management,
operation or control of such entity.  It is further recognized and agreed that,
even though an activity may not be restricted under the foregoing provision,
Employee shall not during the Term and for a period of six (6) months following
termination of his employment, regardless of how such termination may be brought
about, provide services to any person or entity which may be used against, or is
or may be in conflict with the interests of, Employer or its customers or
clients;
 
(ii)           use or make known to any person or entity the names or addresses
of any clients or customers of Employer or any other information pertaining to
them;
 
(iii)           call on for the purpose of competing, solicit, take away or
attempt to call on, solicit or take away any clients or customers of Employer on
whom Employee called or with whom he became acquainted during his employment
with Employer; or
 
(iv)           recruit or attempt to recruit or hire or attempt to hire any
employees of Employer.
 
(b)      Confidentiality.  Employee agrees to execute the Confidentiality and
Intellectual Property Agreement attached hereto as Exhibit A and agrees to
fulfill his obligations thereunder.
 
(c)      Judicial Reformation.  Employee acknowledges that, given the nature of
Employer’s business, the covenants contained in Section 8 establish reasonable
limitations as to time, geographic area and scope of activity to be restrained
and do not impose a greater restraint than is reasonably necessary to protect
and preserve the goodwill of Employer’s business and to protect its legitimate
business interests.  If, however, Section 8 is determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
long a period of time or over too large a geographic area or by reason of it
being too extensive in any other respect or for any other reason, it will be
interpreted to extend only over the longest period of time for which it may be
enforceable and/or over the largest geographic area as to which it may be
enforceable and/or to the maximum extent in all other aspects as to which it may
be enforceable, all as determined by such court.

 
10

--------------------------------------------------------------------------------

 
 
(d)       Affiliates.  When used in this Section 8, the term “Employer” includes
Interleukin Genetics, Inc. and all affiliates, parents, and subsidiaries of
Interleukin Genetics, Inc.
 
9.           Miscellaneous.
 
(a)       Withholdings.  All payments to Employee hereunder shall be made after
reduction for all federal, state and local withholding and payroll taxes, all as
determined under applicable law and regulations, and Employer shall make all
reports and similar filings required by such law and regulations with respect to
such payments, withholdings and taxes.
 
(b)       Taxation.  Employee acknowledges and agrees that Employer does not
guarantee the tax treatment or tax consequences associated with any payment or
benefit arising under this Agreement, including but not limited to consequences
related to Code Section 409A.  Employer and Employee agree that, in addition to
abiding by Section 6(e) if applicable, both will negotiate in good faith and
jointly execute an amendment to modify this Agreement to the extent necessary to
comply with the requirements of Code Section 409A, or any successor statute,
regulation and guidance thereto; provided, that no such amendment shall increase
the total financial obligation of Employer under this Agreement.
 
(c)       Succession.  This Agreement shall inure to the benefit of and shall be
binding upon Employer, its successors and assigns.  The obligations and duties
of Employee hereunder shall be personal and not assignable.
 
(d)       Notices.  Any and all notices, demands, requests or other
communications hereunder shall be in writing and shall be deemed duly given when
personally delivered to or transmitted overnight express delivery or by
facsimile to and received by the party to whom such notice is intended (provided
the original thereof is sent by mail, in the manner set forth below, on the next
business day after the facsimile transmission is sent), or in lieu of such
personal delivery or overnight express delivery or facsimile transmission, on
receipt when deposited in the United States mail, first-class, certified or
registered, postage prepaid, return receipt requested, addressed to the
applicable party at the address set forth below such party's signature to this
Agreement.  The parties may change their respective addresses for the purpose of
this Section 9(d) by giving notice of such change to the other parties in the
manner which is provided in this Section 9(d).
 
(e)       Entire Agreement.  This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and it replaces and supersedes
any prior agreements between the parties relating to said subject matter.
 
(f)       Headings.  The headings of Sections herein are used for convenience
only and shall not affect the meaning of contents hereof.
 
(g)       Waiver; Amendment.  No provision hereof may be waived except by a
written agreement signed by the waiving party.  The waiver of any term or of any
condition of this Agreement shall not be deemed to constitute the waiver of any
other term or condition.  This Agreement may be amended only by a written
agreement signed by the parties hereto.

 
11

--------------------------------------------------------------------------------

 
 
(h)       Severability.  If any of the provisions of this Agreement shall be
held unenforceable by the final determination of a court of competent
jurisdiction and all appeals therefrom shall have failed or the time for such
appeals shall have expired, such provision or provisions shall be deemed
eliminated from this Agreement but the remaining provisions shall nevertheless
be given full effect.  In the event this Agreement or any portion hereof is more
restrictive than permitted by the law of the jurisdiction in which enforcement
is sought, this Agreement or such portion shall be limited in that jurisdiction
only to the extent required by the law of that jurisdiction.
 
(i)       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.
 
(j)       Arbitration.  Except for the provisions of Sections 7 and 8, and
Exhibit A  hereto, with regard to which Employer expressly reserves the right to
petition a court directly for injunctive or other relief, any dispute arising
out of or relating to this Agreement, or the breach, termination or the validity
hereof, shall be settled by arbitration in Massachusetts, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  Judgment
upon the award rendered by the arbitrator or arbitrators may be entered in any
court having jurisdiction thereof.  THE ARBITRATOR OR ARBITRATORS ARE NOT
EMPOWERED TO AWARD DAMAGES IN EXCESS OF COMPENSATORY DAMAGES (INCLUDING
REASONABLE ATTORNEYS FEES AND EXPERT WITNESS FEES) AND EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO RECOVER SUCH DAMAGES (INCLUDING, WITHOUT
LIMITATION, PUNITIVE DAMAGES) IN ANY FORUM.  The arbitrator or arbitrators may
award equitable relief in those circumstances where monetary damages would be
inadequate.  The arbitrator or arbitrators shall be required to follow the
applicable law as set forth in the governing law section of this Agreement.  The
arbitrator or arbitrators shall award reasonable attorneys fees and costs of
arbitration to the prevailing party in such arbitration.
 
(k)       Equitable Relief.  In the event of a breach or a threatened breach by
Employee of any of the provisions contained in Sections 7 or 8 of this Agreement
or Exhibit A hereto, Employee acknowledges that Employer will suffer irreparable
injury not fully compensable by money damages and, therefore, will not have an
adequate remedy available at law.  Accordingly, Employer shall be entitled to
obtain such injunctive relief or other equitable remedy from any court of
competent jurisdiction as may be necessary or appropriate to prevent or curtail
any such breach, threatened or actual, without having to post bond.  The
foregoing shall be in addition to and without prejudice to any other rights that
Employer may have under this Agreement, at law or in equity, including, without
limitation, the right to sue for damages.
 
(l)       Counterparts.  This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 
12

--------------------------------------------------------------------------------

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first set forth above.
 
LEWIS H. BENDER
 
INTERLEUKIN GENETICS, INC.
         
By:
/s/ Lewis H. Bender
 
By:
/s/ James Weaver
       
James Weaver
          Address:   Address: 43 Ledgewood Road   135 Beaver Street Redding, CT
06896   Waltham, MA 02452

 
 
14

--------------------------------------------------------------------------------

 